Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-18 are pending in the instant application and are examined on the merits herein.
	Priority
This application is a continuation of application 16/347550, now US 11,033,632, filed on 5/6/2019, which is the National Stage Application of PCT/GB2017/053322, filed on 11/3/2017.  The instant application claims foreign priority to GB 1618635.5 filed on 11/4/2016. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in 16/347550 on 5/3/2019 and 6/12/2019. 
Claim Objection
Claims 9 and 10 are objected to for lack of clarity in wording. Applicant is invited to consider amending claims 9 and 10 to read, “…method of detecting the presence of an anti-Brucella antibody, in a sample,…”. 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	
Claim Rejections - 35 USC § 112(a) – Written Description
The following is a quotation of 35 U.S.C. 112(a): IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 The Guidelines for Examination of Patent Applications under the 35 USC § 112, first paragraph, “Written Description” Requirement”, published at Federal Register, Vol. 66, No. 4, pp. 1099-1111 outline the method of analysis of claims to determine whether adequate written description is present.  The first step is to determine what the claim as a whole covers, i.e., discussion of the full scope of the claim.  Second, the application should be fully reviewed to understand how applicant provides support for the claimed invention including each element and/or step, i.e., compare the scope of the claim with the scope of the description.  Third, determine whether the applicant was in possession of the claimed invention as a whole at the time of filing.  This should include the following considerations:  (1) actual reduction to practice, (2) disclosure of drawings or structural chemical formulas, (3) sufficient relevant identifying characteristics such as complete structure, partial structure, physical and/or chemical properties and functional characteristics when coupled with a known or disclosed correlation between function and structure, (4) method of making the claimed invention, (5) level of skill and knowledge in the art and (6) predictability of the art.  For the instant claims, each of these factors has been considered, with the most relevant factors discussed below.  For each claim drawn to a genus, each of these factors is to be considered to determine whether there is disclosure of a representative number of species that would lead one skilled in the art to conclude that applicant was in possession of the claimed invention.  Where skill and knowledge in the art is high, adequate written description would require fewer species to be disclosed than in an art where little is known; further, more species would need to be disclosed to provide adequate written description for a highly variable genus.
With respect to the scope of the claims, independent claim 1 is directed to a conjugate comprising a trisaccharide and/or a disaccharide and/or a monosaccharide with the repeat unit being 4,6-dideoxy-4-acylamido-alpha-pyranose, wherein the saccharides in the chain are linked by 1,2 glycosidic bonds and the reducing end is terminated by a non-saccharide carrier. Independent claim 9 is directed towards a method of use employing an antigen identical to the conjugate of claim 1. The genus circumscribed by the instant claims is not adequately defined in the instant specification. The MPEP states that for a generic claim, the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. (MPEP § 2163).  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus.  Furthermore, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 

Comparison of the scope of the claims and the scope of the specification reveals that the scope of the claims is broader than that supported by the specification. Primarily this is due to the breadth that: 1) the conjugate may comprise a trisaccharide and/or a disaccharide and/or a monosaccharide; 2) the repeat unit may be any alpha-pyranose; and 3) the terminus may be any non-saccharide carrier. This claim language encompasses a massive number of different saccharides, which are not adequately described by a sufficient number of representative species in the instant specification to allow one of skill to conclude that Applicants were in possession of the claimed structures. Specifically, A) the instant claims encompass any conjugate having any combination of trisaccharides and/or a disaccharides and/or a monosaccharides meeting the instant repeat unit structural parameters; B) the core of each “4,6-dideoxy-4-acylamido-alpha-pyranose” can be any saccharide meeting the definition of “alpha-pyranose”; C) the structurally ambiguous “non-saccharide carrier” results in a further variable which stacks atop all the possible combinations described in points A) and B); and D) the dependent claims which narrow the scope of some limitations do not narrow the scope of the claims sufficiently to overcome points A)-C). In comparison, the instant specification discloses the use of diagnostic conjugates of trisaccharides alone or disaccharides alone or monosaccharides alone, but there is no evidence of combining trisaccharides, disaccharides and monosaccharides in a single diagnostic agent. The disclosed saccharides only comprise mannopyranose units, there are no other pyranose units represented. The “non-saccharide carrier” is described on p. 20, but the language is open ended and does not exclude any other structure that one of skill in the art could reasonably interpret as “non-saccharide”. The level of skill in the art is high.  Having analyzed the claims with regard to the written description guidelines, the specification does not disclose a representative number of compounds sufficient to describe the instantly claimed saccharides.   Thus, one of ordinary skill in the art would be led to conclude that applicants were not in possession of the invention commensurate with the scope of the claims, at the time the application was filed. 

Claim Rejections - 35 USC § 112(b)—Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-18 are rejected for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 9, and their dependents, are indefinite for reciting a conjugate that may comprise multiple distinct compounds. One of ordinary skill in the art recognizes a conjugate as a distinct chemical compound which comprises two or more moieties linked by a covalent bond. However, the instant claims indicate that the conjugate may comprise multiple distinct chemical compound that are not linked by a covalent bond. For instance, the conjugate according to the instant claims may be a mixture of a trisaccharide and a monosaccharide. Such a mixture does not align with the conventional understanding of a conjugate and is more accurately described as a composition. If Applicant intends to claim a composition, it is advisable to amend the claims as such. If Applicant intends to claim a conjugate, it is advisable to amend the claims to list the different possible iterations of said conjugate only in the alternative. Note that even if the indefiniteness of claim 1 is addressed, claim 4 would remain indefinite for reciting that the conjugate “further comprises” a distinct chemical compound, for the same rationale as above.
Claims 2 and 12 are further indefinite for reciting “for example”. The term "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  Preferences, options and examples are properly set forth in the specification, but when included in the claims lead to confusion over the intended scope of the claim. See MPEP § 2173.05(d). For examination purposes, the broadest claim limitation(s) will be considered without taking into account preferences or examples.
Claims 3, 8, 13-15 and 18 are further indefinite due to the recitation of structure references without the accompanying structure depicted in the claim. Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). (MPEP § 2173.05(s)) 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peters et al. (J. Chem. Soc., 1987, PTO-892).
Peters discloses intermediate compound 12, which is deacetylated then reacted and deprotected to convert azides to formamido groups and -O-Bzl to -OH, thereby meeting the instant structural limitations. (p. 1649) The R group (CH2)8CO2Me meets the limitation of a “non-saccharide carrier”. Because the claimed conjugate lists trisaccharide, disaccharide and monosaccharide all in the alternative via the use of “and/or”, any one of those structures disclosed by the prior art meets the claim limitations. With respect to claims 5-8, it is noted that the prior art does not teach that the composition can be used in the manner instantly claimed. However, the cited recitations are considered an “intended use” of the claimed composition. The “intended use” of the claimed composition does not patentably distinguish the composition, per se, since such disclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Accordingly, the instant claims are anticipated by the cited prior art.

Claims 1 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saskena et al. (Methods Enzym., 2003, PTO-892).
Saskena discloses the following disaccharide conjugate. (p. 148) Because the claimed conjugate lists trisaccharide, disaccharide and monosaccharide all in the alternative via the use of “and/or”, any one of those structures disclosed by the prior art meets the claim limitations. With respect to claims 5-8, it is noted that the prior art does not teach that the composition can be used in the manner instantly claimed. However, the cited recitations are considered an “intended use” of the claimed composition. The “intended use” of the claimed composition does not patentably distinguish the composition, per se, since such disclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting.


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Accordingly, the instant claims are anticipated by the cited prior art.

Claims 1 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ariosa-Alvarez et al. (J. Carb. Chem., 1998, PTO-892).
Ariosa-Alvarez discloses the following disaccharide, “V*”, which is used to form a BSA or MMP conjugate, “V”. (Abstract) Because the claimed conjugate lists trisaccharide, disaccharide and monosaccharide all in the alternative via the use of “and/or”, any one of those structures disclosed by the prior art meets the claim limitations. With respect to claims 5-8, it is noted that the prior art does not teach that the composition can be used in the manner instantly claimed. However, the cited recitations are considered an “intended use” of the claimed composition. The “intended use” of the claimed composition does not patentably distinguish the composition, per se, since such disclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Accordingly, the instant claims are anticipated by the cited prior art.

Claims 1 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gonzales et al. (Carb. Res., 1999, PTO-892).
Gonzales discloses the following trisaccharide. (p. 90) The methyl group at the reducing end of the trisaccharide, meets the limitation of a “non-saccharide carrier”. Because the claimed conjugate lists trisaccharide, disaccharide and monosaccharide all in the alternative via the use of “and/or”, any one of those structures disclosed by the prior art meets the claim limitations. With respect to claims 5-8, it is noted that the prior art does not teach that the composition can be used in the manner instantly claimed. However, the cited recitations are considered an “intended use” of the claimed composition. The “intended use” of the claimed composition does not patentably distinguish the composition, per se, since such disclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Accordingly, the instant claims are anticipated by the cited prior art.
Claims 1, 2 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eichler et al. (Glycoconj. J., 1991, PTO-892).
Eichler discloses the following trisaccharide. (p. 70) The group:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, meets the limitation of a “non-saccharide carrier”. Because the claimed conjugate lists trisaccharide, disaccharide and monosaccharide all in the alternative via the use of “and/or”, any one of those structures disclosed by the prior art meets the claim limitations. With respect to claims 5-8, it is noted that the prior art does not teach that the composition can be used in the manner instantly claimed. However, the cited recitations are considered an “intended use” of the claimed composition. The “intended use” of the claimed composition does not patentably distinguish the composition, per se, since such disclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting.

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Accordingly, the instant claims are anticipated by the cited prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over McGiven et al. (WO 2014/170681, US 9,744,245 used as equivalent, PTO-892).
McGiven et al. discloses a method for detecting an anti-Brucella antibody by administering a conjugate comprising a saccharide comprising two, three or four 4,6-dideoxy-4-acylamido-alpha-pyranose units and a non-saccharide carrier, where the saccharide in the conjugate has no 1-3 glycosidic linkage. (Claims 1-4, 10) McGiven also discloses that the saccharides used comprise either 1,2 or 1,3 glycosidic linkages. (Col 1-2)
McGiven does not explicitly disclose that the saccharides comprise only 1,2 linkages.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the combination of McGiven’s negative limitation that the saccharide comprises no 1,3 linkage and that the saccharides used comprise either 1,2 or 1,3 linkages, that McGiven envisioned saccharide conjugates comprising two, three or four monosaccharide where all glycosidic linkages are 1,2.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over McGiven et al. (WO 2014/170681, PTO-892), in view of Cherwonogrodzky et al. (US 5,006,463; 1991, PTO-892).
The disclosure of McGiven is referenced as discussed above. McGiven does not disclose the limitations of claim 16 regarding detecting infected animals from within a specific population of animals.
Cherwonogrodzky et al. discloses a method for discriminating between normal animals or animals vaccinated or immunized against Brucella and animals infected with Brucella, by subjecting serum samples from the animals to immunoassay to detect serological activity against polysaccharide containing 4,6-dideoxy-4-acylamido-D-mannopyranose repeating units and differentiating the sera of the normal animals or vaccinated or immunized animals from those of infected animals based on a negative or positive result. (Claim 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the method of McGiven could be modified to discriminate between Brucella infected animals and animals vaccinated or immunized against Brucella, based on the disclosure of Cherwonogrodzky. One would reasonably expect success in this modification because both references are directed to diagnosing the same condition, i.e. Brucella infection, via the use of structurally similar oligosaccharides.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art.
	
	Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DALE R MILLER/           Primary Examiner, Art Unit 1623